*855ORDERED, that Gene M. Haugen be transferred to disability inactive status until a determination is made of his capacity to continue to practice law in a proceeding instituted in accordance with subdivision (b) of Rule 17 and Rule 18 and other applicable rules of the North Dakota Rules of Disciplinary Procedure.
IT IS FURTHER ORDERED, that the Honorable Wallace D. Berning proceed in accordance with Rule 17(d), NDRDP, to take whatever action is deemed necessary to protect the interests of Mr. Haugen and his clients.